Citation Nr: 1209640	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand disorder as due to service-connected residuals of a right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1954 to September 1957.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2010, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May and November 2010, the Veteran's case was remanded to the RO for further evidentiary development.


FINDING OF FACT

The evidence of record preponderates against a finding that a right hand disorder had its onset during or is otherwise related to the Veteran's active service or his service-connected right shoulder disability, nor was an organic disease of the nervous system manifested to a compensable degree within one year of discharge from active service.


CONCLUSION OF LAW

A right hand disorder was not incurred in or aggravated by the Veteran's active military service, nor may an organic disease of the nervous system be presumed to have been incurred therein and a right hand disability is not proximately due to or the result of service-connected residuals of a right shoulder dislocation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In May 2004, December 2005, March 2006, August 2009, and June 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 and June 2010 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  Review of the Veteran's Virtual VA electronic records did not reveal any additional pertinent evidence.

As noted above, in November 2010, the Board remanded the Veteran's case to the RO for further development that included scheduling the Veteran for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA peripheral nerves examination regarding his claimed right hand disorder in February 2011. 

The Board finds that the February 2011 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

In a January 2010 written statement, the Veteran's representative intimated that "there may be another examination report that has not been associated with the claims file" other than the February 2011 report, based on statements received from the Veteran in November 2011.  However, a review of the claims folders and the Veteran's VA electronic file does not support this assertion.  There is nothing in the record referable to a missing VA examination report.  The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, and his written statements and oral testimony in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain specified neurological disorders, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as having back pain, a broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of a neurological disorder, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran seeks service connection for a right hand disorder as due to his service-connected right shoulder disability.  In an April 2004 written statement, he said he experienced loss of right hand motion and grip strength.  During his 2010 hearing, the Veteran asserted that he developed a right hand disorder in approximately 2008 and testified that the nerve going down from his shoulder affected his right hand (see Board hearing transcript at pages 4-5).  He said that Dr. D.B., a private pain management physician, attributed his hand problems to his right shoulder disability (Id. at 5-6).  The Veteran indicated that he was no longer able to use his right hand to write or drive a car.  Thus, he contends that service connection is warranted for a right hand disorder. 

The record reflects that, in a January 1958 rating decision, the RO granted service connection for residuals of dislocation of the Veteran's right shoulder that was awarded a 20 percent disability rating.  A March 1964 rating decision assigned a noncompensable evaluation for his right shoulder disability and an October 1990 rating decision reassigned a 20 percent evaluation.  A July 1991 rating decision granted a 30 percent evaluation for the Veteran's right shoulder disability and, a 40 percent disability rating has been in effect since October 1991.

The Veteran does not claim and the record does not show that a right hand disorder had its clinical onset in service or is otherwise related to active duty.

Post service, VA and private medical records are not referable to complaints or diagnosis of, or treatment for a right hand disorder.  Notably, a September 1993 private medical record reflects that the Veteran's grip strength in his right arm was 4 out of 5 (nearly normal).

A November 2004 VA neurological examination report includes the Veteran's complaints of right upper extremity weakness that started approximately four or five months earlier.  The Veteran described having weakness over the right upper extremity proximal distal and complained of sensory loss in the same area.  The examiner said that results of the sensory examination did not fit any particular distribution.  Further, the VA examiner was unable to find any notes from neurology or request to neurology and pain clinics in the Veteran's medical records, despite the Veteran's statement that he was followed by neurology and pain specialists. 

Additionally, the VA examiner observed the Veteran while he was checking out and saw that he was able to stretch out his both hands and support himself.  The Veteran was able to freely move and use his right upper extremity.  The VA examiner felt that the Veteran was trying to "aggravate" his symptoms.  The VA examiner did not render a diagnosis regarding the Veteran's right hand.  Moreover, the VA examiner commented that he personally observed the Veteran's ability to use his right upper extremity more freely than what was demonstrated during the examination.

March 2009 private medical records indicate that the Veteran underwent cervical spine surgery.  He was evaluated for cervical pain and denied any upper extremity complaints.  

During his April 2010 Board hearing, the Veteran said that, in approximately 2008, he received medical advice regarding his right hand from Dr. D. B., a private physician at a pain management clinic.

In February 2011, the Veteran underwent a VA peripheral nerves examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran complained of a neurological disorder of his right hand that started in 2010 with numbness and tingling of both hands since last year, after his cervical spine surgery due to arthritis.  It was noted that the Veteran had peripheral neuropathy in his lower extremities.  

Objectively, sensory examination findings revealed that there was decreased vibration in the peripheral nerves of the Veteran's right and left upper extremities.  Pain/pinprick, light touch, and position sense were normal and there were no dysesthesias.  The diagnosis was peripheral neuropathy of the bilateral upper and lower extremities that included a neurological disorder of the right hand. 

In the VA examiner's opinion, the Veteran's peripheral neuropathy of the extremities was less likely as not (less than a 50/50 probability) caused by or a result of his right shoulder dislocations.  The VA physician examiner explained that the Veteran's symtoms of peripheral neuropathy were symmetrical, hence not related to his right shoulder.  The examiner also noted that the Veteran had a history of chronic alcohol abuse that "certainly can cause neuropathy".

In November 2011, the Veteran submitted a copy of the Board's November 2010 remand on which he wrote several comments including that he "went to C&P 2 times talk to Judy on TV.  Did not Ex[amine] hand and shoulder.  Now they want me back".

The Veteran has contended that service connection should be granted for a right hand disorder as due to his service-connected right shoulder dislocation disability. However, although the evidence shows that peripheral neuropathy of the upper and lower extremities has been diagnosed, no competent evidence has been submitted to show that this disability is related to service or any incident thereof, including the Veteran's service-connected right shoulder disability.  In short, no medical opinion or other medical evidence relating the Veteran's peripheral neuropathy of the right upper extremity to service or any incident of service, including a service-connected disability, has been presented.  See 38 C.F.R. § 3.310, Allen, supra; see also, Wallin, Reiber, supra. 

On the other hand, the record reflects that the Veteran's right hand was normal on separation from service and the first post-service evidence of record of right hand problems is from 2004, nearly 50 years after the Veteran's separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

More significantly, in fact, the only probative opinion of record is that of the February 2011 VA peripheral nerves examiner who opined that it was less likely as not that the Veteran's peripheral neuropathy of the extremities was caused by or a result of right shoulder dislocations.  The VA examiner provided a clear rationale to support that opinion, noting that the Veteran's symtoms of peripheral neuropathy were symmetrical and, hence, not related to his right shoulder, and he also had a history of chronic alcohol abuse that certainly can cause neuropathy.  There is no competent evidence to contradict this opinion.  The Veteran claims that Dr. B has related right hand disability to the service-connected right shoulder disability, but when asked to authorize VA to obtain Dr. B's records or submit them himself, the Veteran has not responded.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet.App. 190 (1991) (affirmed on reconsideration, 1 Vet.App. 406 (1991)).   

While the Veteran maintains that he has a right hand disorder due to his service-connected right shoulder disability, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as hand pain, a broken leg, or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic or neurologic diseases.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  

The Veteran is competent to claim that he has right hand numbness and tingling and experiences difficulty using his right hand to write and drive.  However, the Veteran's self-reported symptoms are not reliable.  It was noted that he appeared to be trying to "aggravate" his symtoms on VA examination in 2004, when the examiner said that he observed the Veteran's ability to use his right upper extremity more freely than what was demonstrated during the examination.  In 2010, the Veteran testified that his right hand problem began in approximately 2008.  However, in February 2011, the VA examiner reported that the Veteran's right hand problem started in 2010, after cervical spine surgery, and his complaints cannot be relied upon as true assessments of his neurological disability under the circumstances. 

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim for service connection for a right hand disorder as due to a service-connected right shoulder, and his claim is therefore denied. 


ORDER

Service connection for a right hand disorder as due to service-connected residuals of right shoulder dislocations is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


